DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 07/16/2021. Claims 1-2, 5-6, 9-10 are amended. Claims 3-4 are cancelled. Claims 1-2, 5-10 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the drawing and objection to claim 10.
Allowable Subject Matter
Claims 1-2, 5-10 are allowed.
As of claim 1, the closest prior art Aoki et al. (US 2012/0256812 A1; Aoki) teaches a head-up display (HUD) device 1 includes a case 10, a display source 20, a reflector 30, a driver 40 as a reflector displacement unit, a guide light unit 50, a controller 60, and an operating unit not shown. The HUD device 1 is equipped within a dashboard 80 facing a window shield (window shield glass) 70 of the vehicle. The window shield 70 is provided with a rectangular projection area 71. To the projection area 71 are projected a light emitted by an opening bezel 83 that will be described later, a display light L of the display source 20, which will be described later, provided in the HUD device 1, and a guide light of the guide light unit 50. Aoki does not anticipate or render obvious, alone or in combination, an imaging optical unit that is configured to 
Claims 2, 5-8 allowed as being dependent on claim 1.
As of claim 9, the closest prior art Aoki et al. (US 2012/0256812 A1; Aoki) teaches a head-up display (HUD) device 1 includes a case 10, a display source 20, a reflector 30, a driver 40 as a reflector displacement unit, a guide light unit 50, a controller 60, and an operating unit not shown. The HUD device 1 is equipped within a dashboard 80 facing a window shield (window shield glass) 70 of the vehicle. The window shield 70 is provided with a rectangular projection area 71. To the projection area 71 are projected a light emitted by an opening bezel 83 that will be described later, a display light L of the display source 20, which will be described later, provided in the HUD device 1, and a guide light of the guide light unit 50. Aoki does not anticipate or render obvious, alone or in combination, an imaging optical unit that is configured to direct the projection beam onto a combination surface and to image the virtual display images in the plurality of display planes in dependence on the projection beam; the projection unit has a plurality of transparent display elements that are arranged spaced-apart one behind the other along the beam path of the projection unit, and the display 
Claim 10 is allowed as being dependent on claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art CHOI et al. (US 20180079284 A1) teaches a vehicle control device provided in a vehicle and a control method of the vehicle. A vehicle control device according to an embodiment of the present disclosure may include a windshield provided in a vehicle, and formed to allow changing transparency, a sensing unit configured to sense information associated with the vehicle, and a processor configured to adjust the transparency of the windshield based on that information sensed through the sensing unit satisfies a preset condition; 
- Prior Art KIM (US 20190331998 A1) teaches a synthetic image display device includes: a beam projector configured to project a first image; a screen on which the first image projected from the beam projector is formed; and a transparent display panel disposed so as to face the screen and configured to display a second image to be combined and viewed with the first image formed on the screen, the transparent display panel being formed with a pinhole for penetration of light in each pixel so that the first image penetrates and is viewed through the transparent display panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882